Citation Nr: 1341139	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran and his spouse provided testimony before the undersigned.  A transcript of the hearing has been associated with the claims file.


This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to deciding the issue on appeal, the Board finds that additional development is warranted.

The record shows that the Veteran was injured in May 1995, while at work, when he fell off of a 12-foot ladder and sustained a "rather extensively comminuted supracondylar fracture of the left femur with extension into the knee joint."  See June 1996 private medical record from Dr. Gordon Mayes.  In October 2001, the Veteran submitted a claim for permanent and total disability for pension purposes, wherein he claimed this injury had caused him to be totally disabled.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  Additionally, when the Veteran initially submitted his claims for entitlement to service connection for PTSD and hearing loss, he informed examiners that he had been unable to work because of the injuries sustained in this accident versus his service-connected disabilities.  See October 2007 VA treatment record ("History of being disabled after falling off of a building, on Social Security and having multiple surgeries on his leg."); January 2008 VA treatment record ("His past medical history includes a 20-foot fall some years back that involved fracturing his lower extremities on the left side and multiple other injuries that had made him disabled."); March 2008 Ear Disease VA examination ("Reasons given for unemployment: S[ocial ]S[ecurity] disability for 12 years from on[-]the[-]job accident.").

The Veteran contends that he is unable to obtain and sustain gainful employment because of his service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss disability, which are 70 percent and 40 percent disabling, respectively.  He is also service-connected for tinnitus, which is rated as 10% disabling.  He combined evaluation for compensation is 70% from June 28, 2007, and 80% from October 10, 2007.  Based on this, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a).

The Board finds that a social and industrial survey is necessary in order for it to make an informed decision in this case.  See M21-1MR, III.iv.3.A.2.c (noting that a social survey may be especially useful when clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on veteran's capacity to interact with others and function in an industrial setting). 

Additionally, the Veteran is in receipt of Social Security disability benefits for the 1995 injury.  The Veteran has stated that at that time, he was already having issues with PTSD symptoms.  It is possible that the Social Security records contain information pertaining to the Veteran's psychiatric symptoms at that time, and thus an attempt to obtain the Social Security must be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (noting that if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).

The Veteran has reported he received treatment at the Vet Center for PTSD, and these records have not been associated with the claims file.  See VA Form 21-526, received June 2007, at Part B, Section I.  Thus, an attempt to obtain these records must be made.  The Veteran did not provide VA with a start date of this treatment, and he should inform VA of when he first received treatment from the Vet Center in Amarillo, Texas, for PTSD.

In the Veteran's application for TDIU benefits, he stated he had not tried to obtain employment since he became too disabled to work in approximately 1994.  See July 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, at item # 20.  However, at the March 2013 hearing before the undersigned, the Veteran testified he had tried to obtain employment but that no one would hire him.  See Transcript on page 4.  In compliance with the VA Form 21-8940, the Veteran should submit the name(s) and address(es) of the employer(s), the type of work, and the date he applied for the employment for any job he has applied to since becoming too disabled to work.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he identify when he first received treatment at the Vet Center in Amarillo, Texas, for psychiatric symptoms.  In compliance with the VA Form 21-8940, the Veteran should submit the name(s) and address(es) of the employer(s), the type of work, and the date he applied for the employment for any job he has applied to since becoming too disabled to work.  The Veteran should be requested to provide VA with any necessary authorization on a VA Form 21-4142, Authorization and Consent to Release Information to VA, to obtain these records.  

2.  Obtain treatment records from the VA Medical Center in Amarillo, Texas, from December 2007 to the present.

3.  Contact the Social Security Administration (SSA) and obtain any records pertinent to the Veteran's application for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.

4.  If any of the records requested in items (1) through (3) are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

5.  After completing the actions in paragraphs (1) through (4), arrange for the Veteran undergo a social survey, administrated by a social worker, to evaluate the impact of the Veteran's service-connected disabilities (in particular his service-connected PTSD and his service-connected bilateral hearing loss) on his ability to interact with others and function in an industrial setting, in accordance with M21-1MR, III.iv.3.A.2.c.  The claims file and a copy of this Remand should be made available to the examiner.  The examiner should note that the claims file was reviewed.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus), and the impact of those on his employability.  In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A comprehensive rationale must be provided for any opinion offered. 

6.  Finally, following the completion of the foregoing, and after undertaking any other development it deems necessary, review all the evidence of record (to include any and all relevant evidence added to the Veteran's claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's claim for entitlement to a TDIU rating.  If TDIU is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

